DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 02 March 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 10 and 11 have been rejected. 
4.  Claims 1-9 and 12-20 have been allowed.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 02 March 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claim 10 includes the limitations of “c. during a second time period: i. allowing transmission of the data packets received from a second apparatus to the first network; and ii. updating a whitelist with all destinations of the data packets received from the second apparatus”, “d. after the second time period: i. allowing transmission of the data packets received from the second apparatus to the first network if destinations of the data packets received from the second apparatus are on the whitelist; and ii. restricting transmission of the data packets received from the second apparatus to the first network if destinations of the data packets received from the second apparatus are not on the whitelist” and “the second time period is started when MAC address of the second apparatus is first detected”.  After a review of the specification of the application as filed and the specification of U.S. Patent No. 10,931,636 B2 the examiner has not found support for these limitations.  Since there is no support for the limitations this constitutes as new matter.  Dependent claim 11 is rejected on the virtue of its dependency.
Allowable Subject Matter
7.  Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application are Kim et al US 2015/0067764 A1 (hereinafter Kim) and Ajmera et al US 2014/0192633 A1 (hereinafter Ajmera).  Kim is directed towards a whitelist-based network switch that defines a whitelist and a handling rule based on an access control list, security policies, etc., and monitors and blocks network traffic based on the whitelist and the handling rule [abstract].  Ajmera is directed towards providing fast and efficient flushing of a forwarding database in a network processor [abstract].  Kim teaches allowing transmission of data packets (i.e. determining whether each packet is a packet violating the whitelist and permitting the packet) [0052-0053].  Kim teaches restricting transmission of data packets (i.e. determining whether each packet is a packet violating the whitelist and blocking the packet) [0052-0054].  Ajmera teaches that when a new MAC address received (e.g. detected) and aging timer is started [0016].  However, the prior art does not disclose, teach or fairly suggest the limitations of “c. updating the whitelist based on one or more messages received from a server; wherein: the time period is started when media access control (MAC) address of the first apparatus is first detected; the destinations are determined according to at least one of the following: port number, port range, domain name, Uniform Resource Locator (URL), and Internet Protocol (IP) address; and the whitelist is stored in a non-transitory computer readable storage medium in the network node”, as recited in independent claims 1 and 12.  The prior art does not disclose, teach or fairly suggest the limitations of “c. during a second time period: i. allowing transmission of the data packets received from a second apparatus to the first network; and ii. updating a whitelist with all destinations of the data packets received from the second apparatus”, “d. after the second time period: i. allowing transmission of the data packets received from the second apparatus to the first network if destinations of the data packets received from the second apparatus are on the whitelist; and ii. restricting transmission of the data packets received from the second apparatus to the first network if destinations of the data packets received from the second apparatus are not on the whitelist”, “the first time period is started when the MAC address of the first apparatus is first detected”, “the second time period is started when MAC address of the second apparatus is first detected” and “the whitelist is stored in a non-transitory computer readable storage medium in the network node”, as recited in independent claims 10.  
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Lorek et al US 2007/0195830 A1 directed to adding a time stamp to transmission traffic on a wireless network that comprises a front end processor that receives a packet from the network and generates a Start Of Frame pulse and a Length field corresponding to a length of the packet [abstract].
B.  Wood US 2017/0237749 A1 directed to allowing and blocking data packets sent to and from browser software applications and non-browser software applications operated on a computing device [abstract].
C.  Kang et al US 2016/0094517 A1 directed to blocking abnormal communications [abstract].
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492